Citation Nr: 0601116	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  05-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a back disorder, 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  The RO confirmed and continued a 10 
percent evaluation for a back disorder classified as chronic 
lumbar strain.  

A hearing was held before the undersigned Veterans Law Judge 
at the Board, in Washington, DC, in December 2005.  

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records disclose that the veteran was treated 
for recurrent complaints of low back pain.  Muscle spasm was 
elicited on examination.  The assessment was that he had 
musculoskeletal strain involving the thoracic spine and 
lumbar spine.

Postservice medical records through June 2004 do not show the 
presence of degenerative changes involving the thoracolumbar 
spine.  When the veteran was examined by a VA nurse 
practitioner in June 2004, he walked slowly with a cane, yet 
was observed to have no limp or gait changes.  The examiner 
made a notation that the veteran had 5 degrees of forward 
flexion, but she added that he was unwilling to attempt to 
flex any farther.  She noted his refusal to repeat a range of 
motion maneuver, so that she could evaluate for fatigability, 
increased pain, or change in range of motion.  In all, she 
stated that he made minimal effort to comply with her 
requests during the examination.  The diagnosis was mild 
lumbar strain.  

The veteran provided reports from radiologists.  The 
assessment on MRI's, performed in September 2004, was that he 
had a minimal, midline disc bulge at T11-12.  Also noted on 
MRI was a diffuse bulge at L4-5, causing partial effacement 
of the foraminal fat pad bilaterally.  A small, shallow left 
paramedian disc protrusion was present at L5-S1.  No nerve 
root impingement was seen.  Other than the reports of 
diagnostic imaging of the thoracolumbar spine, the record 
contains no clinical findings from private examiners, with 
respect to the mid or low back, since the June 2004 VA 
examination.

At the veteran's personal hearing in December 2005, he 
reported that he was receiving treatment from a Dr. Cohen.  
Clinical records from this physician are not contained in the 
claims file.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development and consideration:

1.  Inquire of the veteran as to the 
address of and dates of treatment by Dr. 
Cohen.  Obtain all indicated records from 
that physician and add them to the claims 
file.  

2.  Thereafter, schedule the veteran for 
an examination to be performed by a 
physician to determine the current 
severity of his service-connected 
thoracolumbar spine disability.  
The claims folder must be made available 
for the examiner's review of the 
veteran's pertinent medical history.  The 
examinations should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The Compensation 
and Pension Examination Worksheet for 
disabilities of the spine should be 
completed, to include that portion of the 
worksheet for intervertebral disc 
syndrome.  The examiner should comment on 
the etiology of any disc disease and 
state whether any disc disease can be 
clearly dissociated from the service-
connected chronic lumbosacral strain. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

